MEMORANDUM **
Mario Segura Ceja, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.2002), we deny the petition for review.
The IJ did not abuse his discretion in denying Segura Ceja’s motion to reopen because it is undisputed that the notice rescheduling his hearing was sent to his address of record, and that he did not timely notify the Immigration Court that he had moved. See 8 C.F.R. § 1003.15(d)(2) (requiring alien to provide written notice within five days of any change of address).
Segura Ceja’s remaining contentions, including those alleging a denial of due process, lack merit.
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.